DETAILED ACTION

The present application (Application No. 14/226,190) is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1 .I 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1 .I 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1 .I 14. Applicant's submission filed on 10 December, 2020, has been entered.
The present application is a continuation of Application No. 12/179053. 


Status of Claims

Claims 1-5, 7-12, 14-18, 21-26, have been amended. Therefore, claims 1-26, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claims 1, 4, 8, 11, 15-16, 24-26, recite the limitation: “user objects” and/or “user object”. However, this expression is not disclosed in the specification. Since it is not clear what encompasses a “user object” this limitation is vague is unclear, and therefore does not comply with 35 U.S.C. 112, second paragraph. The specification (see fig. 3A, 33-34A-C and elsewhere) discloses and defines the limitations: “object”, “topic object” and “content object”, but is silent about a “user object”. Instant ¶70 meanwhile discloses “The one or more users 200 of the adaptive system 100 may be explicitly represented as objects 212 within the system 100”, and this seems to be the closest nexus to understanding the expression “user object”. 
For purposes of examining these claims “user object” is taken to be a label for the teaching that one or more users 200 of the adaptive system 100 may be explicitly represented as objects 212 . Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7-8, 14-15, 20, are rejected under 35 U.S.C. 102(b) as being anticipated by Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”).

Regarding claims 1, 8, 15, Robinson8014 discloses:
(accessing, using a processing device in an adaptive system, at least one storage device configured to store data structures including:) 
(two or more user objects to represent two or more users, respectively, wherein at least one  user object of the two or more user objects represents a person). 
(a usage aspect reflecting a clustering of use and associated usage behaviors of the two or more users interacting with the adaptive system). 
(a community structure embedded in the usage aspect, wherein the community structure comprises at least two related user objects of the two or more user objects, wherein the at least two related user objects are determined to be related based, at least in part, on user behaviors of the at least two related user objects);
Information used to determine whether a given individual should be in the subject's community is gleaned from the activities of the individual in the interactive medium in question (see at least Robinson8014, Abstract, fig. 1, ¶2:32-35). The system begins by tracking activities of the subject in the interactive medium (step 10) (user behaviors) (usage) (captured usage information); next, the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30). (see at least Robinson8014, fig. 1, ¶3:61-67, 2:32-35). 
User behavior (user activities and user interactions) (a usage aspect)  (user behaviors) (usage) (captured usage information) are tracked with fine granularity, indicative of objects of interest  associated with a user (see at least Robinson8014, fig. 1, ¶8:61-9:45). A degree of similarity between interests of users is determined (e.g., items of content or items of interest) (see at least Robinson8014, fig. 1, ¶15:21-50).
Clustering of users and of user interests (see at least Robinson8014, fig. 1, ¶18:42-19:25, see also  ¶7:47-8:20).
The system therefore determines which users belong in each community (user objects) (two or more user objects to represent two or more users) and which items of content likewise belong in each community and with which users these items are associated.
This system functionality and configuration where user objects and users’ profile objects (data structures) are created and classified into clusters, and dynamically updated as needed, and stored so that this cluster information (data structures) can be retrieved (accessing) and used to select advertisement recommendations, represent steps for  “accessing, using a processing device in an adaptive system, at least one storage device configured to store data structures”.
 (an adaptive system). Since as explained above, user interests are derived from user activities (user behavior), and since the activities of the subject are continuously updated, then it follows, that the user interests are continuously updated at the same time that the communities are updated; wherein it is noted that these features by the system of Robinson8014 by which the interests of participating users and entire communities change gradually over time, represent and an “adaptive” system (an adaptive system).
(updating the community structure-based usage behavior based, at least in part, on captured usage information collected by tracking user interactions with the adaptive system). Every time a user visits a tracking-enabled page, a central database will be updated to show that said particular user visited that page (see at least Robinson8014, ¶9:8-16). Since as explained above (see at least Robinson8014, fig. 1, ¶3:61-67), the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30), and since the activities of the subject are continuously updated, then it follows, that the community determination is continuously updated.
(at least one storage device configured to store data structures). Cluster information and activity information can be stored in a central DB at by a central computer , and compared to each user’s demographics and behavior to implement automatic collaborative filtering (ACF) (see at least Robinson8014, ¶9:8-20, see also ¶7:35-8:20, 8:16-34).

Regarding claims 7, 14, 20, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement, including tracking usage behavior.
Robinson8014 discloses: (identifying at least one item of content comprising an advertisement based at least in part on the updated community structure-based usage behavior: and delivering the at least one item of content comprising the advertisement to a mobile device associated with the person). The system begins by tracking activities of the subject in the interactive medium (step 10). Next, the system derives information from the activities of the subject (step 20). The system then determines a community of the subject using all or a portion of the information (step 30). Finally, the system determines which of the one or more advertisements to present to the subject based on the subject's community by displaying a new advertisement for a training period and determining whether a high or low proportion of members of the subject's community have chosen to view further information about the advertisement (step 40). (see at least Robinson8014, fig. 1, ¶3:61-4:6). Display ads (see at least Robinson8014, fig. 1, ¶3:55-4:13, 4:44-46).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 9, 11-13, 16-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Herz et al. (US 2006/0069749) (hereinafter “Herz9749”).

Regarding claims 2, 9, 17, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 discloses: Targeting criteria by an advertiser (see at least Robinson8014, ¶8:12-15).
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors).
Robinson8014 does not disclose: (based, at least in part, on changes in a physical location of the person over time).
However Herz9749 discloses: The location enhanced information delivery system 100 also provides additional feedback to improve the model's overall performance by taking into consideration time and location (a physical location of the person over time), as well as the metrics relating to general user interests and preferences. A human analyst might also perform further analysis, for example combining the user's profile and the target object of an item browsed or purchased and/or physically visited, in light of location--time patterns. These inferences may provide further contextual information about a target object profile, user profile, or the nature of the present activities of the user in a temporal context. (see at least Herz9749, ¶74). Collaborative filtering system which can be used to deliver targeted recommendations (see at least Herz9749, ¶92).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features in Robinson8014; further in view of Herz9749; to include inferring based, at least in part, on changes in a physical location of the person over time. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since location information is part of a user’s behavior (profile) (see at least Herz9749, ¶85)., and therefore represents targeting criteria that affects usage relevance. 

Regarding claims 4, 11, 16, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least in part, on a physical proximity of the person to another one of the one or more users user).
However Herz9749 discloses: Filtering based on proximity to other users (see at least Herz9749, ¶55-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features of Robinson8014; further in view of Herz9749; to include inferring usage based on a physical proximity of the person to another one of the one or more users user. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since proximity to another person enables the system to provide dating usage services by notifying target users within physical proximity to one another which match the criteria for introduction (see at least Herz9749, ¶62).

Regarding claims 5, 12, 18, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least on part, on a proximity of the person to a physical object). 
However Herz9749 discloses:. Filtering based on proximity to a good or service (see at least Herz9749, ¶86). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features in the combined system of Flinn7358, Achlioptas8275 and Herz9749; further in view of Herz9749; to include inferring based on a physical proximity of the person to a physical object. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since proximity to a merchant enables the system to match merchant’s location targeting criteria to the user location (see at least Herz9749, ¶78), and therefore represents targeting criteria that affects usage relevance. 

Regarding claims 6, 13, 19, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 does not disclose: (automatically determining, using the processing device, a physical location that is associated with the person by applying a global positioning system).
However Herz9749 discloses:. Global positioning system (see at least Herz9749, ¶27). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Robinson8014; further in view of Herz9749; to include GPS location. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since GPS is a simple and accurate ubiquitous technique for determining location.


Claims 3, 10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Loof (US 5,790,426) (hereinafter “Loof0426”).

Regarding claims 3, 10, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: Inferring communities by tracking user behavior (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least in part, on a duration the person remains at a physical location).
However, Loof0426 discloses: System and method for tracking a customer's buying habits and for providing marketing offers based on said tracked user information, including tracking the time spent in various locations in the store (see at least Loof0426, abstract, fig. 2, ¶29). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the behavior tracking functionality of Robinson8014; to include the feature as taught in Loof0426 of tracking a duration the person remains at the physical location. One of ordinary skill in the art at the time of the invention would have been motivated to expand this system in this way, since dwell time tracking enhances the relevance of the behavior usage and further enhances the targeting capability of the combined system.


Claims 21-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), further in view of Davis et al. (US 2002/0099812) (hereinafter “Davis9812”).

Regarding claims 21-23, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements, including tracking user behavior.
As explained in the rejection of the parent claims, Robinson8014 teaches: Inferring clusters and communities, by tracking user behavior (to infer at least part of the clustering of use and associated usage behaviors). 
As explained in the rejection of claims 2, the parent claims, Robinson8014 teaches: Tracking activities (step 10), derives information from the activities of the subject (step 20), and determining a community of the subject using all or a portion of the information (step 30), and. finally, the system determines which of the one or more advertisements to present to the subject based on the subject's community (step 40). (see at least Robinson8014, fig. 1, ¶3:61-4:6). 
Robinson8014 does not disclose: (based at least in part on a duration of the access to the at least one item of content comprising an the advertisement).
However, Davis9812 discloses: System and method for monitoring client interactions with digital content, wherein a tracking program comprising a timer element measures the time spent by a user in a web page and/or in an advertisement (see at least Davis9812, abstract, par. [0047], [0058], [0064], [0067]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the behavior tracking functionality of Robinson8014; to include the feature as taught in Davis9812 of measuring a dwell time of an advertisement interaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system in this way since measuring the ad exposure time adds further granularity to the user activity information collected by the system. It further enhances even more, the targeting ability of the combined system.


Claims 24-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Puthenkulam et al. (US 2003/0050977) (hereinafter “Puthenkulam0977”).

Regarding claims 24-26, Robinson8014 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 does not disclose: (wherein the at least one user object representing the person corresponds to a first user of the two or more users, and wherein the usage aspect represents at least one interaction of the person with a second user of the two one or more users). 
As explained, Robinson8014 teaches: The system begins by tracking activities of the subject in the interactive medium (step 10) (user behaviors) (usage) (captured usage information); next, the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30). (see at least Robinson8014, fig. 1, ¶3:61-67, 2:32-35).
However Puthenkulam0977 discloses: Social network where interactions and communications of social users with other social users are tracked/monitored by a central system, and used to dynamically update the social network (see at least Puthenkulam0977, fig. 3, ¶32-43, see also fig. 7, ¶57). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the type of activity/behavior information of users tracked by the system of Robinson8014, to further include interaction data between two or more users, as taught by Puthenkulam0977. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since user to user interactions enhances the affinity determination among users.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

35 U.S.C. 102/103 
New grounds of rejection are presented. Applicant's arguments have been fully considered but they moot in view of the new grounds of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681